DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This is the first Office action on the merits.

Claim Objections
3.	Claims 3, 11, and 19 are objected to because of the following informalities:
a.	On [line 2] of claim 3, Examiner suggests changing “one or more user interface” to --one or more user interfaces--.
b.	On [line 2] of claim 11, Examiner suggests changing “one or more user interface” to --one or more user interfaces--.
c.	On [line 3] of claim 19, Examiner suggests changing “one or more user interface” to --one or more user interfaces--.
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 7, 8, 9, 15, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10, 15, 16, and 19 of copending Application No. 16/987171 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 7, 10, 15, 16, and 19 of co-pending application 16/987171 contains every element of claims 1, 7, 8, 9, 15, 16, and 17 of the instant application and thus anticipates the claims of the instant application.
	Below is a table outlining claims 1, 7, and 8 of the instant application and how it pertains to claims 1, 6, and 7 of copending Appilcation 16/987171. Claims 9, 15, and 16 contain similar limitations and are not patentably distinct from claims 10, 15, and 16 of the copending Application. Claim 17 contains similar limitations as claim 1 and is not patentably distinct from claim 19 of the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-Pending Application 16/987171 
(Claims dated 8/6/20)
Instant Application 17/005010
(Claims dated 8/27/20)
Claim 1
Claim 1
1. A method, comprising: providing, to a client device, configuration data specifying a set of whitelisted user interface elements of a publisher, each whitelisted user interface element being a user interface element from which content is eligible to be collected and transmitted from the client device;
1. A method, comprising: providing, to a client device, configuration data specifying a set of whitelisted views of a publisher, each whitelisted view being a view from which content is eligible to be collected and transmitted from the client device;
receiving, from the client device and for a user session in which a user interacted with one or more user interfaces of the publisher, event data including:
receiving, from the client device and for a user session in which a user interacted with one or more user interfaces of the publisher, user interface data including:
interface data specifying a structure of the one or more user interfaces presented during the user session; 
view data specifying a structure of the one or more user interfaces presented during the user session;
user interaction data specifying user interactions with the one or more user interfaces; and
user interaction data specifying user interactions with the one or more user interfaces; and 
content of one or more first presented user interface elements that (i) were presented by the one or more user interfaces and (ii) match a whitelisted user interface element specified by the configuration data, wherein the client device does not provide content of one or more second presented user interface elements that do not match a whitelisted user interface element specified by the configuration data; and
content of one or more first presented user interface elements that (i) were presented by the one or more user interfaces and (ii) were generated from a view that matches a whitelisted view specified by the configuration data, wherein the application does not provide content of one or more second presented user interface elements that were generated from a view that does not match a whitelisted view specified by the configuration data; and
generating, based on the event data, playback of the user session that presents the one or more user interfaces, the content of the one or more first presented user interface elements, the user interactions with the one or more user interfaces, and, for content of the one or more second user interface elements, a masking element that represents the content of the second user interface element while masking actual content of the second user interface element.
generating, based on the user interface data, playback of the user session that presents the one or more user interfaces, the content of the one or more first presented user interface elements, the user interactions with the one or more user interfaces, and, for content of the one or more second user interface elements, a masking element that represents the content of the second user interface element while masking actual content of the second user interface element.


Claim 6
Claim 7
6. The method of claim 1, further comprising: detecting, during the playback of the user session, a user interaction with a user interface being presented by at least one of the one or more user interfaces in the playback of the user session; and
7. The method of claim 1, further comprising: detecting, during the playback of the user session, a user interaction with a user interface element being presented by at least one of the one or more user interfaces in the playback of the user session; and
in response to detecting the user interaction, changing a whitelist status of the user interface element, wherein the whitelist status specifies whether the content item includes content to be collected from the client device.
in response to detecting the user interaction, changing a whitelist status of a given view used to generate the user interface element, wherein the whitelist status specifies whether the view includes content to be collected from the client device.


Claim 7
Claim 8
7. The method of claim 6, wherein changing the whitelist status of the content item comprises: determining, from the interface data specifying the structure of the user interface that includes the user interface element, a field that includes content of the user interface element;
8. The method of claim 7, wherein changing the whitelist status of the given view comprises:
whenever the field is on a whitelist that specifies the whitelisted content, removing the field from the whitelisted content; and
whenever the given view is on a whitelist that specifies the whitelisted content, removing the given view from the whitelisted content; and
whenever the field is not on the whitelist that specifies the whitelisted content, adding the field to the whitelist.
whenever the view is not on the whitelist that specifies the whitelisted content, adding the view to the whitelist.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 7, 9, 10, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616) in view of Woodthorpe et al (U.S. Patent No. 10,996,966).

Claims 1, 2, 7 (Method)
Claims 9, 10, 15 (System)
Claims 17, 18 (Computer Readable Medium)
7-1.	Regarding claims 1, 9, and 17, White teaches the claim comprising: providing, to a client device, configuration data, by disclosing that a client computer receives a tracking script from a tracking server [paragraphs 58, 64].
White teaches... receiving, from the client device and for a user session in which a user interacted with one or more user interfaces of the publisher, user interface data including: view data specifying a structure of the one or more user interfaces presented during the user session, by disclosing that the tracking script is executed and data generated by user interaction with a webpage are captured and processed [paragraphs 66, 70] including capturing data to recreate the website as actually seen by the user [paragraph 72].
White teaches the user interface data including user interaction data specifying user interactions with the one or more user interfaces, by disclosing capturing interaction data including a user’s movements and selections of a pointing device, touch events, entry of text in or selection of menus, buttons, checkboxes, password fields, tables or SELECT fields, data related to the completion of forms or query boxes including initial values of form or text fields, and navigation [paragraph 67].
White teaches the user interface data including content of one or more first presented user interface elements that (i) were presented by the one or more user interfaces and (ii)... wherein the application does not provide content of one or more second presented user interface elements that were generated from a view, by disclosing capturing data to recreate the website as actually seen by the user [paragraph 72] and masking personally identifiable information in web pages as the contents of the documents are captured and recorded by recognizing HTML elements bearing tags identifying personally-identifiable information and removing such personal information content prior to sending it to tracking server [paragraphs 73-74].
White teaches... generating, based on the user interface data, playback of the user session that presents the one or more user interfaces, the content of the one or more first presented user interface elements, the user interactions with the one or more user interfaces, by disclosing receiving a user request for playback of a tracking record from a replay server [paragraph 115], receiving a request for the original webpage and a request for the tracking script [paragraph 120], and executing the tracking script [paragraph 121] to recreate an interaction visualization of a user’s interaction with a webpage from interaction data received from the tracking server and playing back an interaction visualization [paragraph 122].
White teaches generating, for content of the one or more second user interface elements, a masking element that represents the content of the second user interface element while masking actual content of the second user interface element, by disclosing masking personally identifiable information in web pages [paragraphs 73-74].
	White does not expressly teach the configuration data specifying a set of whitelisted views of a publisher, each whitelisted view being a view from which content is eligible to be collected and transmitted from the client device;... the event data including content of one or more first presented user interface elements that (ii) were generated from a view that matches a whitelisted view specified by the configuration data, wherein the application does not provide content of one or more second presented user interface elements that were generated from a view that does not match a whitelisted view specified by the configuration data. Woodthorpe discloses a system that observes the user’s interactions with various UI elements during an interface navigation process in a browser application and stores information about the interactions the user is performing and the UI elements on which they are performed [column 1, lines 47-52]. A subset of interactions may be identified that are more significant to the recording process than others, and such a subset can be determined based on a whitelist [column 7, lines 49-62]. This would save processing power by only capturing relevant interface elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include with the tracking script of White, a set of whitelist user interface elements from which data should be captured, as taught by Woodthorpe. This would save processing power by only capturing relevant interface elements.

7-2.	Regarding claims 2, 10, and 18, White-Woodthorpe teach all the limitations of claims 1, 9, and 17 respectively, wherein the view data comprises, for each user interface, data specifying a hierarchy of views used to generate the user interface, by disclosing capturing a document object model (DOM) describing the webpage itself [White, paragraph 72].

7-3.	Regarding claims 7 and 15, White-Woodthorpe teach all the limitations of claims 1 and 9 respectively, further comprising: detecting, during the playback of the user session, a user interaction with a user interface element being presented by at least one of the one or more user interfaces in the playback of the user session; and in response to detecting the user interaction, changing a whitelist status of a given view used to generate the user interface element, wherein the whitelist status specifies whether the view includes content to be collected from the client device, by disclosing using a machine learning model trained on data from previous interface interaction and interface navigation recording data to whitelist interface interactions [Woodthorpe, column 7, line 62 to column 8, line 3]. This would cause interface elements not previously whitelisted to be added based on user interaction with the interface element

8.	Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), and further in view of Ramamurthy (Pub. No. US 2021/0200886).

8-1.	Regarding claims 3, 11, and 19, White-Woodthorpe teach all the limitations of claims 1, 9, and 17 respectively, wherein the content of a given first presented user interface element comprises text presented by a given user interface of the one or more user interface, by disclosing that the webpage includes text [White, paragraphs 67, 72-73].
	White-Woodthorpe do not expressly teach the masking element for the text comprises a rectangular box that matches a size of a rectangle that bounds the text in the given user interface. Ramamurthy discloses a system for obfuscating sensitive data to prevent screen capture [paragraph 33]. An obfuscation module comprises code that when executed, cause a client device to conceal, empty, or otherwise obfuscate data displayed with respect to certain data fields [paragraph 37, lines 1-5]. Sensitive data fields include image views, buttons, text fields, or any other suitable data storage/presentation mechanism [paragraph 18]. The obfuscation module may identify particular areas of the display in which the data resides, including the particular location within a GUI as well as a particular size and/or shape [paragraph 37, lines 12-20]. An obstruction layer of a size and shape sufficient to conceal the sensitive data may be generated and placed in the location of the sensitive data such that it is displayed over the sensitive data [paragraph 38]. This would ensure that such data is protected from view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the masking element of White-Woodthorpe to an appropriate size, as taught by Ramamurthy. This would ensure that such data is protected from view.

9.	Claims 4, 5, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), and further in view of Busila (Pub. No. US 2021/0357512).

9-1.	Regarding claims 4, 12, and 20, White-Woodthorpe teach all the limitations of claims 1, 9, and 17 respectively, wherein the content of a given first presented user interface element comprises text presented by a given user interface of the one or more user interface, by disclosing that the webpage includes text [White, paragraphs 67, 72-73].
	White-Woodthorpe do not expressly teach the masking element for the text comprises a rectangular box that having a height based on an ascent of the text. Busila discloses protecting privacy and sensitive data by locating relevant data within an image, clustering data, and placing bounding boxes around the clusters [paragraphs 27-28], determining whether the data within each cluster is text [paragraph 30, lines 1-6], determining parameters of each cluster and data within each cluster including the height of the cluster and font size of text data [paragraph 30, lines 6-15], and for data types that are considered to be sensitive data, replacing the sensitive data with a suitable replacement data [paragraph 34]. The replacement data may have the same characteristics of the sensitive data being replaced, such as size [paragraph 48]. The replacement data may simply be a digital image block of a solid color that effectively removes and/or masks the sensitive data [paragraph 60]. This would ensure that such data is protected from view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the masking element of White-Woodthorpe based on an ascent of text, as taught by Busila. This would ensure that such data is protected from view.

9-2.	Regarding claims 5 and 13, White-Woodthorpe teach all the limitations of claims 1 and 9 respectively, wherein the content of a given first presented user interface element comprises an image presented by a given user interface of the one or more user interfaces, by disclosing that the webpage includes an image [White, paragraphs 72-73].
White-Woodthorpe do not expressly teach the masking element for the image comprises a replacement image having a color that matches a given pixel of the image. Busila discloses protecting privacy and sensitive data by locating relevant data within an image, clustering data, and placing bounding boxes around the clusters [paragraphs 27-28], determining whether the data within each cluster is an image [paragraph 30, lines 1-6], determining parameters of the data within each cluster [paragraph 30, lines 6-15], and for data types that are considered to be sensitive data, replacing the sensitive data with a suitable replacement data [paragraph 34]. The replacement data may be a replacement image [paragraph 39, lines 20-25] that has the same characteristics of the sensitive data being replaced, such as color and/or shade [paragraph 48]. This would provide replacement data that would help maintain the look and feel of the original document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide, for the masking element of White-Woodthorpe, a replacement image having a similar color of the image being replaced, as taught by Busila. This would provide replacement data that would help maintain the look and feel of the original document.

10.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), and further in view of Lineweber et al (U.S. Patent No. 10,104,265).

10-1.	Regarding claims 6 and 14, White-Woodthorpe teach all the limitations of claims 1 and 9 respectively, wherein the content of a given first presented user interface element comprises an image presented by a given user interface of the one or more user interfaces, by disclosing that the webpage includes an image [White, paragraphs 72-73].
	White-Woodthorpe do not expressly teach the masking element for the image comprises a replacement image generated from a sample of pixels of the image, the sample of pixels being fewer than a total number of pixels of the image. Lineweber discloses masking private information by blurring the image [column 10, lines 14-25] and randomly moving around pixels within the blurred image [column 10, lines 26-39] to generate a privatized, representative image as a replacement [column 10, lines 40-46]. This produces a graphic that is something resembling the obscured information to maintain more of the look and feel of the original document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide, for the masking element of White-Woodthorpe, a replacement image generated from a sample of pixels of the image, as taught by Lineweber. This would produce a masking graphic that is something resembling the obscured information to maintain more of the look and feel of the original document.

11.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), and further in view of Austin et al (Pub. No. US 2019/0236310).

11-1.	Regarding claims 8 and 16, White-Woodthorpe teach all the limitations of claims 7 and 15 respectively. White-Woodthorpe do not expressly teach wherein changing the whitelist status of the given view comprises: whenever the given view is on a whitelist that specifies the whitelisted content, removing the given view from the whitelisted content; and whenever the view is not on the whitelist that specifies the whitelisted content, adding the view to the whitelist. Austin discloses providing a whitelist that is a user-defined list of defined entities that should be permitted to be included within a data set [paragraph 29, lines 1-5].  Elements that are contained in the whitelist may be modified [paragraph 34, lines 1-7]. This would give the user a higher level of control over permitted entities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow manual modification of the whitelist, as taught by Austin. This would give the user a higher level of control over permitted entities.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178